 



 

SECOND AMENDED AND RESTATED PUT MODIFICATION AGREEMENT

 

SECOND AMENDED AND RESTATED PUT MODIFICATION AGREEMENT (this “Agreement”) dated
as of November 26, 2008 by and among Pipeline Data Inc., a Delaware corporation
(“PPDA”), Charge.com, Inc., a Delaware corporation (formerly known as Charge.com
Acquisition, Inc.) and wholly-owned subsidiary of PPDA (the “Company”), Gregory
Danzig (“GD”), Kauai Investment Holdings, LLC, a Florida limited liability
company (“Kauai”), and David Danzig (“DD” and, together with GD, the
“Shareholders”). The parties to this Agreement are sometimes referred to herein
as the “Parties.”

 

WHEREAS, PPDA, the Company, Charge.com, Inc., a Florida corporation, and the
Shareholders are parties to an Agreement and Plan of Merger dated as of July 15,
2005 (as amended to date, the “Merger Agreement”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Merger Agreement; and

 

WHEREAS, under the Merger Agreement, (x) GD and Kauai were collectively issued
4,699,029 shares of PPDA Common Stock, par value $0.001 per share (“PPDA Common
Stock”), and (y) DD was issued 4,699,029 shares of PPDA Common Stock; and

 

WHEREAS, pursuant to the Merger Agreement, PPDA had the obligation to list the
PPDA Common Stock on the Nasdaq Small Cap Market or AMEX by September 30, 2006
(the “Listing Obligation”); and

 

WHEREAS, pursuant to the Merger Agreement (in particular Sections 5.10 and
6.11), if the Listing Obligation was not fulfilled, each Shareholder had the
right to require PPDA to repurchase the shares of PPDA Common Stock issued to
such Shareholder under the Merger Agreement at the Per Share Purchase Price (as
defined most recently in the Eighth Amendment (as defined below)), including any
interest or additional amounts payable in respect thereof (such right and any
and all rights directly incident to such right, collectively, the “Put Right”);
and

 

WHEREAS, PPDA, the Company and the Shareholders entered into the Eighth
Amendment to the Merger Agreement dated as of June 30, 2008 by and among PPDA,
the Company and the Shareholders (the “Eighth Amendment”) covering, among other
things, modifications to the Put Right; and

 

WHEREAS, in connection with the Merger Agreement, (a) DD and the Company entered
into a Consulting Agreement dated as of December 19, 2005 (the “DD Consulting
Agreement”), (b) GD and the Company entered into an Employment Agreement dated
as of December 19, 2005 (the “GD Employment Agreement”), and (c) PPDA, the
Company, the Shareholders and Iron Mountain Intellectual Property Management,
Inc. (“Iron Mountain”) entered into a Master Domain Name Transfer Documentation
Escrow Agreement dated as of August 15, 2007 (the “Domain Name Escrow
Agreement”); and

 

WHEREAS, the Parties entered into that certain Put Modification Agreement dated
as of August 4, 2008 and the Amended and Restated Put Modification Agreement
dated as of

 

--------------------------------------------------------------------------------

September 15, 2008 (collectively, the “Original Agreements”) to, among other
things, provide for the modification and potential settlement of the Put Right
as well as other outstanding issues relating thereto; and

 

WHEREAS, in connection with the Original Agreements, PPDA and Ardency, Inc., a
Florida corporation controlled by the Shareholders (“Ardency”), entered into an
Agent Agreement dated as of August 4, 2008 (the “Ardency Agent Agreement”)
which, by its terms, is not effective; and

 

WHEREAS, the Parties desire to amend and restate the Original Agreements with
the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
all of which are hereby acknowledged the parties hereto agree as follows:

 

1.         Put Right Modification and Potential Waiver. If the Modification
Conditions (as defined in Section 2 below) are fully satisfied on or prior to
December 23, 2008 (the “Deadline Date”), then the Put Right payment, waiver and
release provisions of Section 2 shall be applicable (subject to the
reinstatement provisions of Section 6 below). If the Modification Conditions are
not fully satisfied on or prior to the Deadline Date, then the Put Right
exercise and payment provisions of Section 3 shall be applicable.

 

2.         Waiver of Put Right if Modification Conditions are Fully Satisfied On
or Prior to the Deadline Date.

 

(a)       Modification Conditions. In the event that on or prior to the Deadline
Date, PPDA:

 

(i)        pays to GD and Kauai, collectively, in immediately available U.S.
funds via wire transfer to an account designated by GD on or prior to the
Deadline Date, $1,000,000 (the “GD Payment”);

 

(ii)      pays to DD, in immediately available U.S. funds via wire transfer to
an account designated by DD on or prior to the Deadline Date, $1,000,000 (the
“DD Payment”);

 

(iii)      transfers, assigns and conveys, and causes the Company to transfer,
assign and convey, to GD and DD (or their designee) pursuant to the terms of the
Bill of Sale attached hereto as Exhibit A (the “Bill of Sale”) the following
assets, properties and rights, free and clear of any security interests, liens
or encumbrances:

 

 

(A)

the “charge.com” domain name (the “Domain Name”);

 

(B)      the “charge.com” website (excluding PPDA’s or the Company’s digital
signature technology and the programming code as of the date hereof, but
including the

 

 

- 2 -

 



 

--------------------------------------------------------------------------------

programming code and content as of December 19, 2005) and all e-mail addresses
that use or include the “charge.com” domain name (collectively, the “Website”);

 

(C)      the following “charge.com” marks (collectively, the “Marks”): (1) the
CHARGE.COM mark represented by U.S. Patent and Trademark Office (“PTO”)
Registration Number 2502133 (the “First Mark”); and (2) the CHARGE.COM WE ARE
E-COMMERCE mark represented by PTO Registration Number 2601124 (the “Second
Mark”), and all filings, renewals and rights to make filings and renewals in
respect of the Marks and all goodwill and common law rights associated with and
in respect of the Marks;

 

 

(D)

the right to use the charge.com name;

 

(E)       the Company’s affiliate program as it pertains to charge.com, and all
advertising, marketing, referral and link relationships, in all cases as they
pertain to charge.com, providing links to the Domain Name or the Website
(excluding any program participation of, or relationships with, Baron Design
Group, Geoffrey Blakely, and RapidVector); and

 

(F)       all goodwill and common law rights associated with and in respect of
the foregoing (the items in clauses (A) thru (F), collectively, the “Settlement
Assets”);

 

(iv)      without limiting the rights of the Shareholders (or their designee)
under the Bill of Sale, provides the Shareholders (or their designee) with an
assignment of the Second Mark for purposes of recording such assignment with the
PTO, in the form attached hereto as Exhibit B (the “Second Mark Assignment”);

 

(v)       provides the Shareholders with a written release, in the form attached
hereto as Exhibit C, signed by the Secured Parties (as defined in the Security
Agreement dated June 29, 2006 among PPDA, PPDA’s subsidiaries and the Collateral
Agent (as defined therein) on behalf of the Secured Parties and the Collateral
Agent (the “Security Agreement”)) with respect to the transfer, assignment and
conveyance by PPDA and the Company to the Shareholders (or their designee) of
the Settlement Assets;

 

(vi) files in form satisfactory to the Shareholders UCC-3 termination statements
with the Secretary of State of the State of Delaware covering the Settlement
Assets in respect of the UCC-1 filings made by the Collateral Agent (as defined
in the Security Agreement) against PPDA and the Company; and

 

(vii)    causes the Company to change its name such that it does not include
“charge.com”

 

(the conditions described above in clauses (i) through (vii) above, the
“Modification Conditions”), then

 

(1)       the Put Right shall automatically be deemed settled and terminated,
and the Shareholders and Kauai shall be deemed to have waived and released all
claims, actions and

 

 

- 3 -

 



 

--------------------------------------------------------------------------------

suits each of them may have against PPDA, the Company and their respective,
affiliates, successors and assigns, present and former officer, directors,
shareholders, representatives, agents, and employees, in their individual and
representative capacities, arising out of the Put Right, including, without
limitation, the exercise of the Put Right, any prior attempts to exercise the
Put Right (and any revocation thereunder) and the circumstances which initially
gave rise to the Put Right (i.e, the failure of PPDA to list the PPDA Common
Stock on the Nasdaq Small Cap Market or AMEX by September 30, 2006); and

 

(2)       the Call Right of PPDA shall automatically be deemed terminated, and
PPDA shall be deemed to have waived and released all claims, actions and suits
it may have against the Shareholders and Kauai and their respective, affiliates,
successors and assigns, present and former officer, directors, shareholders,
representatives, agents, and employees, in their individual and representative
capacities relating to the Call Right, including, without limitation, the
exercise of the Call Right; and

 

(3)       for the avoidance of doubt, no Party shall have any further rights or
obligations under the Eighth Amendment, Sections 5.10 or 6.11 of the Merger
Agreement or any other amendments to the Merger Agreement to the extent such
amendments relate to the Put Right or Call Right.

 

Nothing in clauses (1), (2) and (3) shall release any Party from obligations
under this Agreement (including, without limitation, Section 3 below) or from
fraud. Notwithstanding the foregoing, the release by the Shareholders and Kauai
in clauses (1), (2) and (3) above shall be subject to the reinstatement
provisions of Section 6 with respect to the Domain Name and the Service Mark
registrations.

 

(b)       Sale of PPDA Common Stock Pursuant to the Modification Conditions. If
the Modification Conditions fully occur on or prior to the Deadline Date, the GD
Payment and the transfer of the Settlement Assets to the Shareholders (or their
designee) shall be deemed made in part for the repurchase by PPDA of 4,699,029
shares of PPDA Common Stock owned by GD and Kauai collectively (the “GD Stock
Repurchase”), and the DD Payment and the transfer of the Settlement Assets to
the Shareholders (or their designee) shall be deemed made in part for the
repurchase by PPDA of 4,699,029 shares of PPDA Common Stock owned by DD (the “DD
Stock Repurchase”).

 

PPDA shall give GD and DD written notice at least five business days prior to
PPDA’s good faith intention to satisfy the Modification Conditions, along with a
signed statement from a PPDA executive officer stating that PPDA will satisfy
the Modification Conditions within seven business days after the date of the
notice (collectively, the “PPDA Notice”), and GD and DD will then each (1) send,
within two business days after receiving the PPDA Notice, his (or Kauai’s)
existing actual stock certificates (as opposed to copies) representing shares of
the PPDA Common Stock currently owned by GD, DD and/or Kauai in certificate form
(the “Stock Certificates”) and a stock power duly endorsed in blank by GD, DD
and/or Kauai, as applicable, to effect the GD Stock Repurchase and the DD Stock
Repurchase with respect to shares represented by the Stock Certificates (such
stock powers and the Stock Certificates, collectively, the “Stock Transfer
Documentation”) to PPDA’s or ComVest Investment Partners’ outside

 

 

- 4 -

 



 

--------------------------------------------------------------------------------

counsel (reasonably satisfactory to the Shareholders) under an escrow
arrangement established by and satisfactory to the Shareholders and the
Shareholders’ counsel and (2) on the date on which the Modification Conditions
are fully satisfied (if such date occurs before the Deadline Date), initiate the
electronic transfer to PPDA of (A) all remaining shares of PPDA Common Stock
subject to the GD Stock Repurchase that are held in electronic form (the “GD
Electronic Shares”) and (B) all remaining shares of PPDA Common Stock subject to
the DD Stock Repurchase that are held in electronic form (the “DD Electronic
Shares” and, together with the GD Electronic Shares, the “Electronic Shares”);
provided, that, any delay by the Shareholders in sending such Stock Transfer
Documentation or initiating the electronic transfer to PPDA of the Electronic
Shares in accordance with clause (2) above shall not release PPDA from its
payment and transfer obligations under this Section 2, but only delay such
payment and transfer obligations until such Stock Transfer Documentation is sent
by the Shareholders as described above and/or the initiation of the electronic
transfer to PPDA of the Electronic Shares is commenced in accordance with clause
(2) above; and provided, further, the Shareholders, at their sole option, may
deliver such Stock Transfer Documentation (and/or the Electronic Shares) under
the escrow arrangement described above at any time prior to receiving the PPDA
Notice. Such escrow arrangement will provide that none of the Stock Transfer
Documentation (or, if applicable, the Electronic Shares) will be deemed
delivered unless and until the Modification Conditions are fully satisfied on or
prior to the Deadline Date, and (i) if the Modification Conditions are not fully
satisfied on or prior to the earlier of (AA) seven business days after PPDA
sends the PPDA Notice to the Shareholders or (BB) the Deadline Date, then the
Stock Transfer Documentation shall be immediately returned to the Shareholders
(and, if previously delivered at the instruction of the Shareholders and/or
Kauai, the Electronic Shares shall be retransferred to accounts from which they
were sent) and (ii) if the Modification Conditions are fully satisfied within
such seven business day period, then the Stock Transfer Documentation shall be
deemed delivered and released (and, if previously delivered by the Shareholders
and/or Kauai, the Electronic Shares shall be deemed released and delivered).

 

Each Shareholder and Kauai warrants that the PPDA Common Stock owned by he or it
and being repurchased by PPDA hereunder is owned by he or it and is free and
clear of all liens and encumbrances.

 

3.         Payment after Deadline Date. In the event the Modification Conditions
are not fully satisfied on or prior to the Deadline Date, then, at 12:01 A.M.
(Eastern Time), on the first business day following the Deadline Date, the
Shareholders (and Kauai) shall automatically, without any further action
required on their behalf, be deemed to exercise the Put Right in respect of all
of the PPDA Common Stock issued to them under the Merger Agreement, and, at that
time, PPDA shall pay the Shareholders the Per Share Purchase Price (i.e.,
$1.5662 per share) plus interest or additional amounts owed in respect thereof
(all as set forth in the Eighth Amendment) for 4,699,029 shares of PPDA Common
Stock owned collectively by GD and Kauai and for 4,699,029 shares of PPDA Common
Stock owned by DD. For the avoidance of doubt, in the event the payment
provisions under this Section 3 become applicable (i.e., the Modification
Conditions are not fully satisfied on or prior to the Deadline Date), the
interest described in the Eighth Amendment shall continue to accrue until the
full payment for the Put Right (as such amount is contemplated by the Eighth
Amendment) is made hereunder. Prior to the scheduled payment date under this
Section 3 (i.e., the first business day after the Deadline

 

 

- 5 -

 



 

--------------------------------------------------------------------------------

Date), GD and DD will cause the Stock Transfer Documentation to be placed in
escrow with their counsel and released upon payment to such counsel on behalf of
the Shareholders and Kauai of the amounts described above in this Section 3.
Additionally, on the date the payments described in the prior sentence are made
to the Shareholders’ counsel, the Shareholders will initiate the electronic
transfer to PPDA of the Electronic Shares.

 

4.         Applicability of Eighth Amendment. The Eighth Amendment contains a
Put Right exercise deadline of August 14, 2008 and a Put Right payment deadline
of August 15, 2008 (collectively, the “Put Right Deadlines”). The Parties agree
that the Put Right Deadlines are null and void and no longer applicable; and
instead, (a) if the Modification Conditions are fully satisfied on or prior to
the Deadline Date, the Put Right payment, release and waiver provisions of
Section 2 shall apply and (b) if the Modification Conditions are not fully
satisfied on or prior to the Deadline Date, the Put Right exercise and payment
provisions of Section 3 shall apply. For the avoidance of doubt, PPDA shall not
raise any defense or objection to payments owed under Section 2 or 3 above by
virtue of the Put Right Deadlines lapsing.

 

5.         Change in Stock. If prior to the date payments to the Shareholders
are made pursuant to this Agreement (whether pursuant to Section 2 or 3 above),
(a) PPDA effects a stock split or similar change to its capital structure, then
the share calculations (i.e., shares of PPDA Common Stock sold by and/or
reissued to the Shareholders) shall be proportionally increased and the Per
Share Purchase Price shall be proportionally decreased to give effect to such
stock split or similar change, or (b) PPDA effects a reverse stock split or
similar change to its capital structure, then the share calculations (i.e.,
shares of PPDA Common Stock sold by and/or reissued to the Shareholders) shall
be proportionally decreased and the Per Share Purchase Price shall be
proportionally increased to give effect to such stock split or similar change.

 

6.         Satisfaction of Certain Modification Conditions. For purposes of
Section 2(a)(iii), if PPDA’s and the Company’s execution and delivery to the
Shareholders (or their designee) of the Bill of Sale actually occurs prior to
the Deadline Date, (a) the Modification Condition contained in Section
2(a)(iii)(A) shall be deemed satisfied upon the release by Iron Mountain to the
Shareholders of the “Escrow Account” (as defined in the Domain Name Escrow
Agreement) and the “Escrow Materials” (as defined in the Domain Name Escrow
Agreement) and the filing of the Escrow Materials by the Shareholders with
Network Solutions LLC and (b) the Modification Condition contained in Section
2(a)(iii)(C)(2) shall be deemed satisfied by delivery of the duly executed and
notarized Second Mark Assignment by PPDA and the Company to the Shareholders (or
their designee) and the filing of such Second Mark Assignment with the PTO.
Notwithstanding the foregoing, in the event that the Shareholders (or their
designee) do not become registered owners of both the Domain Name and the Second
Service Mark by January 15, 2009 because of an action taken or failure to take
an action by PPDA or the Company, then the Put Right shall be automatically
reinstated and deemed exercised, and PPDA shall owe the Shareholders the amount
that would had been payable to the Shareholders under Section 3 had the
Modification Conditions not fully been satisfied prior to the Deadline Date
(minus the amount of the GD Payment and DD Payment actually made pursuant to
Section 2(a)(i) and (ii) above). Nothing in this Section 6 shall impact or
affect the obligations of PPDA and the Company under Section 7 hereunder.

 

 

- 6 -

 



 

--------------------------------------------------------------------------------

7.         Certain Representations and Covenants. PPDA and the Company hereby
represent, warrant and covenant to the Shareholders that (a) upon the transfer,
assignment and conveyance by PPDA and the Company to the Shareholders (or their
designee) of the Settlement Assets, the Shareholders (or their designee) will
have good and valid title to the Settlement Assets, free and clear of all
security interests, liens or encumbrances; (b) PPDA and the Company have
obtained all consents of their respective boards of directors and stockholders
and of all third parties (including, without limitation, the Secured Parties and
the Collateral Agent under the Security Agreement) to enter into this Agreement
and the transaction contemplated hereunder and to perform its obligations
hereunder and thereunder; (c) between October 31, 2008 and the date and time
that the Shareholders (or their designee) become the registered owner of the
Domain Name (as evidenced and documented by Network Solutions LLC), neither PPDA
nor the Company (i) has substantially changed (or will substantially change) the
Website or (ii) has taken (or will take) any action(s) which would reasonably be
expected to materially diminish the value of the Website or the Domain Name (and
its search engine rankings other than pay per click listings); and (d) neither
PPDA nor any of its direct or indirect subsidiaries will use the Settlement
Assets (or operate using any name including “charge.com”) from and after the
date of transfer hereunder. PPDA and the Company will take all actions
reasonably requested by the Shareholders to effect the intent and purposes of
this Agreement. Additionally, and for the avoidance of doubt, from and after the
date the Modification Conditions are satisfied in full, the Shareholders (or
their designees) shall be permitted, in the ordinary course of business, to
communicate with members of the Company’s affiliate program as it pertains to
charge.com.

 

8.         Release of Restrictive Covenants; Ardency Agent Agreement. The
provisions of Section 6(c) of the DD Consulting Agreement and Section 8(c) of
the GD Employment Agreement shall terminate and be of no further force and
effect upon the earlier to occur of (a) the Modification Conditions being fully
satisfied on or prior to the Deadline Date and (b) December 19, 2008. Also, for
the avoidance of doubt, the Shareholders shall not be deemed to be in breach of
the GD Employment Agreement or the DD Consulting Agreement by reason of (1) any
general advertisement, communication, website or solicitation made or shown by
them or any affiliate to the public or business owners generally or any business
transaction resulting therefrom or (2) negotiating or entering into any ISO or
agent agreement with any credit card processor provided that any such agreement
does not become effective until the earlier of (AA) the Modification Conditions
being fully satisfied in accordance herewith or (BB) December 19, 2008.
Additionally, in the event that (x) PPDA or the Company fails to make any
remaining payments to DD under the DD Consulting Agreement when owed in
accordance with the DD Consulting Agreement and such payments remain unpaid 30
days after DD sends PPDA written notice of such payments being past due, or (y)
PPDA or the Company fails to make any remaining payments to GD under the GD
Employment Agreement when owed in accordance with the GD Employment Agreement
and such payments remain unpaid 30 days after GD sends PPDA written notice of
such payments being past due, then, in either case, both (A) Sections 6(a) and
(c) of the DD Consulting Agreement and (B) Sections 8(a) and (c) of the GD
Employment Agreement shall terminate and be of no further force and effect,
without limiting any other remedies GD or DD may have in respect thereof. The
Ardency Agent Agreement has by its terms never become effective and is void and
of no force and effect.

 

 

- 7 -

 



 

--------------------------------------------------------------------------------

9.         Notices. All notices and other communications hereunder shall be
effective only if in writing and shall be deemed given or received in accordance
with Section 9.2 of the Merger Agreement; provided, that, if notices are to be
sent to the Shareholders or Kauai, they shall be sent as follows:

 

 

If to GD or Kauai:

Gregory Danzig

10950 Redhawk Street

Plantation, FL 33324

Fax: 954.337.2258

 

 

If to DD:

David Danzig

 

300 Mercer Street

 

Apartment 33C

 

New York, NY 10003

 

 

In each case, with a copy to:

Edwards Angell Palmer & Dodge LLP

 

One North Clematis Street

 

Suite 400

 

West Palm Beach, FL 33401

 

Attn: Leslie J. Croland, P.A./Andrew S. Billig

 

Fax: 888.325.9178

 

10.       Expenses. Except as set forth in the following two sentences, all
Parties shall pay their own respective expenses (including, without limitation,
legal fees) incurred in connection with the origination, negotiation, execution
and closing of this Agreement and the Original Agreements. Notwithstanding the
foregoing, PPDA shall reimburse the Shareholders for $25,000 of legal fees and
expenses incurred in connection with the origination, negotiation, execution and
closing of this Agreement and the Original Agreements (the “Legal Fees”), and
this Agreement shall not be effective until the Shareholders (or their counsel,
Edwards Angell Palmer & Dodge LLP) receive, on or after the date hereof, payment
from PPDA of the Legal Fees in immediately available U.S. funds, and if the
Legal Fees are not so received by the Shareholders or such counsel by December
1, 2008, this Agreement shall be null and void. In the event of any action, suit
or other proceeding to enforce this Agreement, the losing Party in such action,
suit or proceeding shall pay the prevailing Party’s legal fees and expenses
(including, any fees and expenses of attempting to enforce this Agreement),
which, for the avoidance of doubt, shall be deemed separate and apart from the
Shareholders’ legal fees and expenses described in the prior two sentences.

 

11.       Assignment. This Agreement shall not be assigned by PPDA or the
Company, on the one hand, or the Shareholders, on the other hand, without the
express prior written consent of the other, and any attempted assignment without
such consents shall be null and void. This Agreement shall inure to the benefit
of and be binding on the Parties and their respective successors and permitted
assigns.

 

12.       Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by PPDA or the Company,
on the one hand, and

 

 

- 8 -

 



 

--------------------------------------------------------------------------------

the Shareholders, on the other hand. No waiver by a Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the Party so waiving. The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or performance. All remedies under this Agreement shall be
cumulative and not exclusive.

 

13.       No Third Party Beneficiaries. Nothing herein shall create or establish
any third-party beneficiary hereto nor confer upon any Person not a Party to
this Agreement any rights or remedies of any nature or kind whatsoever under or
by reason of this Agreement.

 

14.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware applicable to a contract
executed and performed in such State without giving effect to the conflicts of
laws principles thereof.

 

15.       Consent to Jurisdiction. The Parties irrevocably agree that all
actions arising under or relating to this Agreement and the transactions
contemplated hereby and thereby shall be brought exclusively in any United
States District Court or Massachusetts or Florida State Court located in Norfolk
County, Massachusetts, or Broward County, Florida, having subject matter
jurisdiction over such matters, and each of the Parties hereby consents and
agrees to such personal jurisdiction, and waives any objection as to the venue,
of such courts for purposes of such action.

 

16.       Entire Agreement. This Agreement (and the other documents referred to
herein, including, without limitation, the Bill of Sale, the Merger Agreement
and the Eighth Amendment) set forth the entire understanding of the Parties
hereto and supersede all prior agreements whether written or oral relating to
the same subject matter (including, without limitation, the Original
Agreements). For the avoidance of doubt, this Agreement shall amend, restate,
supersede and replace in all respects the Original Agreements.

 

17.       Severability. If any provision of this Agreement shall be declared by
any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect. If any provision of this Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.

 

18.       Business Day. For purposes of this Agreement, “business day” means a
day on which the New York Stock Exchange is scheduled to be open as of the date
hereof.

 

19.       Signatures. This Agreement shall be effective upon delivery of
original signature pages or facsimile copies thereof executed by each of the
Parties (or upon such signature pages being sent via e-mail to each of the
Parties as a portable data format (pdf) file or image file attachment).

 

 

- 9 -

 



 

--------------------------------------------------------------------------------



20.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. The Parties to this
Agreement need not execute the same counterpart.

 

 

[Remainder of Page Intentionally Blank]

 

 

- 10 -

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

PIPELINE DATA INC.

By: /s/ MacAllister Smith

 

Name:

MacAllister Smith

Title: Chief Executive Officer

 

CHARGE.COM, INC.

By: /s/ MacAllister Smith

 

Name:

MacAllister Smith

Title: Chief Executive Officer

 

SHAREHOLDERS:

 

/s/ Gregory Danzig

Gregory Danzig, individually and as the duly authorized representative of Kauai
Investment Holdings, LLC

 

/s/ David Danzig

David Danzig

 

 

- 11 -

 



 

--------------------------------------------------------------------------------

Exhibit A

Bill of Sale

[See Attached]

 

 

- 12 -

 



 

--------------------------------------------------------------------------------

Exhibit B

Assignment

[See Attached]

 

 

- 13 -

 



 

--------------------------------------------------------------------------------

Exhibit C

Form of Release

[See Attached]

 

 

- 14 -

 



 

 